                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

SILA NUNEZ,

             Petitioner,

v.                                                 Case Nos: 2:18-cv-708-FtM-38CM


UNITED STATES OF AMERICA,

              Respondent.
                                          /

                                         ORDER1

       Petitioner, proceeding pro se, initiated this case by filing a motion to vacate, set

aside, or correct an illegal sentence pursuant to 28 U.S.C. § 2255 (Doc. 1, constructively

filed October 22, 2018),2 challenging her conviction and sentence entered in Case No.

2:17-cr-87-FtM-38CM. Upon consideration of the § 2255 motion and in accordance with




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 The Clerk received and docketed Petitioner’s § 2255 motion on October 25, 2018.

Under the “mailbox rule,” a prisoner’s motion is deemed filed on the date that he signed,
executed, and delivered his petition to prison authorities for mailing. Adams v. United
States, 173 F.3d 1339, 1341 (11th Cir. 1999). Because the motion does not contain a
date-stamp indicating the date Petitioner delivered the motion to prison officials, the Court
deems the date of filing to be October 22, 2018, the date Petitioner certifies she placed
the motion in the prison mailing system.
the Rules Governing Section 2255 Cases for the United States District Courts, it is

ORDERED:

       (a)    The Government shall, within NINETY (90) DAYS from the date of this

Order, file a response indicating why the relief sought in the motion should not be granted.

       (b)    As part of the initial pleading required by paragraph (a) of this Order, the

Government shall also:

              (1)    State whether Petitioner has used any other available federal
                     remedies including any prior post-conviction motions and, if
                     so, whether an evidentiary hearing was accorded to the
                     movant in any federal court;

              (2)    Procure transcripts and/or narrative summaries in accordance
                     with Rule 5(b) of the Rules Governing Section 2255 Cases in
                     the United States District Courts and file them concurrently
                     with the initial pleading, but in no case later than thirty (30)
                     days after the filing of the initial pleading;

              (3)    Summarize the results of any direct appellate relief sought by
                     Petitioner to include citation references and copies of
                     appellant and appellee briefs from every appellate
                     proceeding.3

              (4)    Provide a detailed explanation of whether the motion was or
                     was not filed within the one-year limitation period set forth in
                     28 U.S.C. § 2255. If Respondent concludes that the
                     petition was not filed within the limitation period, a limited
                     response may be filed attaching only those portions of
                     the record necessary to support the conclusion that the
                     petition was not timely filed.



3 The Government shall also indicate whether each claim was raised on direct appeal.
If any of the claims were not raised on direct appeal, the Government shall indicate
whether it waives the defense concerning the failure to raise the claim on direct appeal.
See Cross v. United States, 893 F.2d 1287, 1289 (11th Cir. 1990). If any of the claims
were raised on direct appeal, the Government shall indicate whether it waives the
defense concerning the re-litigation of claims that were previously raised and disposed
of on direct appeal. See United States v. Rowan, 663 F.2d 1034, 1035 (11th Cir. 1981).




                                             2
      (c)    Henceforth, Petitioner shall mail one copy of every pleading, exhibit and/or

correspondence, along with a certificate of service indicating the date an accurate copy

was mailed, to the Assistant U.S. Attorney assigned to this case and listed on the docket.

      (d)    Petitioner shall advise the Court of any change of address. Failure to do so

may result in the case being dismissed for failure to prosecute

      DONE and ORDERED in Fort Myers, Florida this 1st day of November 2018.




SA: FTMP-1
Copies: All Parties of Record
U.S. Attorney’s Office




                                            3
